Hall, Justice.
[To the report contained- in the decision, it is only necessary to add that, in certifying the grounds of the motion for new trial, the court added the following note :
“When the motion was overruled, the court stated that the court ■did so because the case was puton terms.at last court, had been then •continued on account of absence of same witness, and, as court recalled when motion was reached this term, defendant was offered a rule against witness, and declined it last term, and court notified ■counsel case would not be continued for absence of this witness again. But now the court is satisfied that the case was not on terms, but «continued because witness was sick last term.”]